Order entered September 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00078-CR

                      ARMANDO RODRIGUEZ ZUNIGA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F12-52672-X

                                             ORDER
       The District Clerk has not filed a supplemental clerk’s record containing the punishment

charge and jury verdict on punishment as directed in the Court’s August 8, 2014 order.

       Accordingly, we ORDER the Dallas County District Clerk to file, within fourteen days

of the date of this order, a supplemental clerk’s record containing the trial court’s punishment

charge and the jury verdict on punishment.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Dallas County District Clerk Gary Fitzsimmons and to the Dallas County

District Clerk, Criminal Records Division.

                                                      /s/   LANA MYERS
                                                            JUSTICE